      Case 18-60018 Document 162 Filed in TXSB on 03/19/20 Page 1 of 4
           IN THE UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
IN RE:                            §
                                  §
Garden Oaks Maintenance Org, Inc. § CASE NO. 18-60018
     DEBTOR                       §
                                  §

TRUSTEE’S MOTION TO AUTHORIZE PAYMENT OF STORAGE AND
    DISPOSAL FEES AND ABANDON PERSONAL PROPERTY
           (FURNITURE AND OFFICE EQUIPMENT)

THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS
OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
THE APPLICATION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE APPLICATION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND
MAY DECIDE THE APPLICATION AT THE HEARING.

IF A PARTY REQUESTS EMERGENCY CONSIDERATION, THE COURT MAY ACT
EXPEDITIOUSLY ON THE MATTER. IF THE COURT ALLOWS A SHORTER
RESPONSE THAN TWENTY-ONE (21) DAYS, YOU MUST RESPOND WITHIN THAT
TIME. IF THE COURT SETS AN EMERGENCY HEARING BEFORE THE RESPONSE
TIME WILL EXPIRE, ONLY ATTENDANCE AT THE HEARING IS NECESSARY TO
RESERVE YOUR RIGHTS. IF AN EMERGENCY HEARING IS NOT SET, YOU MUST
RESPONSE BEFORE THE RESPONSE TIME EXPIRES.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

      COMES NOW, Randy Williams, chapter 7 Trustee , and files this Motion To
Authorize Payment of Storage and Disposal Fees (the “Motion”) and in support
would respectfully show:




                                   Page - 1
   Case 18-60018 Document 162 Filed in TXSB on 03/19/20 Page 2 of 4


1. A voluntary Chapter 11 was filed by Garden Oaks Maintenance Organization,
   Inc. (the “Debtor”) on April 11, 2018.
2. On June 6, 2019, the Court converted this case to a Chapter 7.
3. Randy Williams was appointed as Chapter 7 Trustee and continues to serve
   as chapter 7 trustee (the “Trustee”).
4. The Debtor operated as a homeowners association, with volunteer officers and
   directors.
5. At conversion, the Debtor’s sole asset was cash ($639,379.38, the current cash
   balance is $584,728.71) with approximately 444 proof of claim being filed to
   date.
6. Pre and post-petition, the Debtor leased office space from Progress Investment
   Properties (“PIP”) for an office at Garden Oaks Profession Building, Suite
   216 at 4001 N. Shepherd Drive.
7. The Trustee did not assume the lease for the space, and it has been deemed
   rejected. However, the Debtor’s records and some miscellaneous office
   equipment remained in the space.
8. PIP requests reimbursement of its cost associated with disposing, moving and
   storing the records and personal property. After negotiation with the Trustee,
   PIP has agreed to accept the payment of $2,500 to satisfy any and all claims
   it has to the leased premises and the property of the Debtor it has stored. The
   Trustee believes that the proposed amount is reasonable.
9. Pursuant to 11 U.S.C. § 503, PIP’s claim is entitled to administrative expense
   priority. PIP agrees that upon payment of the $2,500 they will provide access
   to the Debtor’s records so that they can moved and stored at a new location.
   The personal property will be abandoned, if this Motion is approved, and PIP
   will be responsible for disposing of the personal property left in the space.
10.The Debtor scheduled computers, office electronics (projector and screen),
                                    Page - 2
     Case 18-60018 Document 162 Filed in TXSB on 03/19/20 Page 3 of 4
     furniture, miscellaneous office equipment and items, such as signs with a total
     scheduled value of less than $6,000 (“Office Property”). The Trustee has
     reviewed the list of items, consulted with auctioneers, consulted with the
     Debtor’s former management and board members and PIP regarding
     obtaining offers to sell the Office Property. No one consulted was prepared
     to make an offer, the auctioneers did not believe the items would provide
     sufficient value to warrant their transportation for sale, and even though the
     various parties consulted with others, no one was prepared to make an offer
     to do anything other than trash the items. Based on the Trustee’s experience
     with used office equipment, the result was not unexpected.
  11.As a result, the Trustee requests authority under 11 U.S.C. § 554, the Trustee
     requests authority to abandon the Tangible Personal Property as being of
     inconsequential value or otherwise burdensome to the estate. PIP agrees to
     assume responsibility for disposing of Office Property if this Motion is
     granted, and the $2,500 is paid.
     WHEREFORE, the Trustee requests the Court to enter an Order authorizeing
  the relief requested herein, and to grant the Trustee such other and further relief,
  at law or in equity, to which the Trustee may be entitled.
Dated: March 19, 2020
                                        Respectfully submitted,
                                        By: /s/ Randy W. Williams
                                             Randy W. Williams
                                             chapter 7 trustee
                                             7924 Broadway, Suite 104
                                             Pearland, TX 77581
                                             Telephone: 281-884-9262
                                             rww@bymanlaw.com




                                        Page - 3
Case 18-60018 Document 162 Filed in TXSB on 03/19/20 Page 4 of 4
                CERTIFICATE OF SERVICE

 I, Randy Williams, hereby certify that a true and correct copy of the
 foregoing Motion was posted on the Debtor’s website, served upon all
 entities requesting notice, and served electronically on all parties
 participating in the Court’s CM/ECF system on March 19, 2020.

                                          /s/Randy W. Williams
                                        Randy W. Williams




                             Page - 4
